Citation Nr: 1030426	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-20 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA death benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and P. Z.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The appellant claims that her deceased husband had military 
service in the United States Armed Forces during World War II.  
The appellant seeks benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 RO decision that determined that 
the appellant had no legal entitlement to VA death benefits.  In 
April 2010, the appellant testified at a Travel Board hearing at 
the RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The RO received the appellant's application for VA death benefits 
in November 2008.  In a January 2009 decision, the appellant's 
claim for VA death benefits was denied on the basis that her 
deceased spouse did not have the required military service to be 
eligible for VA benefits.  The RO indicated that the National 
Personnel Records Center (NPRC) found that the appellant's spouse 
had no service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the United 
States Armed Forces.  

The Board observes that in December 2008, the RO requested 
verification of the service of the appellant's spouse from the 
NPRC.  The RO reported that the Veteran's date of birth was March 
[redacted], 1924, that he was born in the Philippines, and that his date 
of death was October [redacted], 1992.  The RO did not refer to the names 
of the Veteran's father or mother, but did note the appellant's 
name as his spouse.  It was reported that the Veteran's branch of 
service was as a guerilla, that he served from May 1945 to 
February 1946, and that his unit of assignment was Headquarters 
Company.  In a January 2009 response, the NRPC indicated that the 
Veteran had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of the 
United States Armed Forces.  

The Board notes, however, that additional documents have been 
provided by the appellant for the express purpose of supporting 
her assertion that her spouse had service with the United States 
Armed Forces during World War II.  For example, a June 1945 
General Headquarters, United States Armed Forces in the 
Philippines, North Luzon, Camp Spencer, Extract, listed the 
appellant's spouse as having been inducted in May 1945 and 
assigned to the Replacement and Casualty Batallion.  
Additionally, in a February 2010 statement, the appellant 
reported that her deceased spouse had recognized guerilla 
service, with the 121st Infantry, in the United States Armed 
Forces in the Philippines, North Luzon, from 1942 to 1945.  The 
appellant also specifically listed the names of the mother and 
father of her deceased spouse.  The Board observes that these 
documents have not been provided to the NRPC.  

Further, the Board notes that at the April 2010 Board hearing, P. 
Z., testified that he served with the appellant's spouse in the 
recognized guerillas, with the 121st Infantry, from 1943 to 1945.  

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), 
the U.S. Court of Appeals for the Federal Circuit held that, 
pursuant to both 38 C.F.R.  § 3.203(c) and the Secretary's 
statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), 
new evidence submitted by a claimant (including relevant lay 
affidavits and documentary evidence) in support of a request for 
verification of service from the service department must be 
submitted to the service department for review.  This was not 
accomplished in the present case.  Because the June 1945 General 
Headquarters, United States Armed Forces in the Philippines, 
North Luzon, Camp Spencer, Extract (noted above), and the 
additional information submitted by the appellant in her February 
2010 statement (specifically her contention that the Veteran had 
recognized guerilla service, with the 121st Infantry, from 1942 
to 1945), as well as the testimony from P. Z., have not been 
submitted to the NPRC in conjunction with a request for 
verification of the appellant's service, such information should 
be forwarded to the service department for the purpose of 
attempting to verify the appellant's spouse's service.  See 
Capellan, 539 F.3d at 1381-1382 (holding that the correct 
interpretation of the governing statutes and regulations requires 
that a claimant's new evidence be submitted and considered in 
connection with a request for verification of service from the 
service department, and that VA is required to ensure 
consideration of all procurable and assembled data, including lay 
evidence, in connection with a request for verification of 
service from the service department).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Contact the National Personnel Records 
Center (NPRC) and make a new request for 
verification of the appellant's deceased 
spouse's service.  Provide NPRC copies of all 
relevant evidence (including lay and 
documentary evidence) regarding the 
appellant's spouse's claimed service.  The 
evidence to be submitted to the NPRC should 
include the following: (1) a June 1945 
General Headquarters, United States Armed 
Forces in the Philippines, North Luzon, Camp 
Spencer, Extract, which listed the 
appellant's spouse as having been inducted in 
May 1945 and assigned to the Replacement and 
Casualty Batallion; (2) the appellant's 
statement that the her deceased spouse had 
recognized guerilla service, with the 121st 
Infantry, in the United States Armed Forces 
in the Philippines, North Luzon, from 1942 to 
1945; (3) and the testimony from P. Z. that 
appellant's spouse served in the recognized 
guerillas, with the 121st Infantry from 1943 
to 1945.  

2.  After receipt of NPRC's reply, and after 
any other development indicated by the state 
of the record, readjudicate the issue of 
whether the appellant has legal entitlement to 
VA death benefits.  If the benefit sought 
remains denied, the appellant should be 
provided a supplemental statement of the case 
and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

[Continued on next page.]


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



